ACCEPTED
                                                                                           13-14-00481-CV
                                                                             THIRTEENTH COURT OF APPEALS
                                                                                   CORPUS CHRISTI, TEXAS
                                                                                      2/10/2015 4:46:47 PM
                                                                                         DORIAN RAMIREZ
                                                                                                    CLERK



                         CERTIFICATE OF COMPLIANCE
                                                                   FILED IN
                                                          13th COURT OF APPEALS
         Pursuant to Texas Rules of Appellate Procedure  9.4(i)(2)(C),
                                                      CORPUS             I hereby certify
                                                                CHRISTI/EDINBURG,   TEXAS
                                                            2/10/2015 4:46:47 PM
that   the foregoing brief contains 2,702 words as computed by  Microsoft
                                                             DORIAN          Word 2013.
                                                                      E. RAMIREZ
                                                                    Clerk



                                         Respectfully submitted,

                                         THOMAS J. HENRY, INJURY ATTORNEYS
                                         521 Starr Street
                                         Corpus Christi, Texas 78401
                                         Telephone: (361) 985-0600
                                         Facsimile: (361) 985-0601


                                         By: /s/Greggory A. Teeter
                                               Thomas J. Henry
                                               State Bar No. 09484210
                                               Gerggory A. Teeter
                                               State Bar No. 24033264
                                               Sherrie L. Williams
                                               State Bar No. 24088650
                                                 ATTORNEYS FOR APPELLEE
 




                                            1